Citation Nr: 1112356	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.  The Veteran testified at a RO hearing in January 2009, and testified at a Board hearing in January 2011.  Both transcripts are of record.

At the Board hearing, the Veteran submitted additional medical records in support of his appeal and waived RO review.  38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability in the right or left ear for VA disability compensation purposes.

2.  Tinnitus was not manifested during service and is not otherwise related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in August 2006 and March 2007.  The letters predated the September 2007 rating decision.  See id.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters have clearly advised the Veteran of the evidence necessary to substantiate his claims. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains service treatment records, treatment records from the Naval Medical Center San Diego, and lay statements submitted on behalf of the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains a VA examination performed in September 2008 pertaining to his service connection claims.  The examination report obtained is thorough and contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

This appeal involves claims of service connection for bilateral hearing loss and tinnitus.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

A September 2000 audiometric evaluation from the Naval Medical Center reflects that the Veteran presented with mild hearing loss limited to 6000 Hertz in both ears.  He had excellent word recognition.  

A November 2001 audiometric evaluation from the Naval Medical Center reflects noted a history of hearing within normal limits for the exception of high frequency hearing loss at 6000 Hertz in both ears.  Upon testing, the assessment was essentially no change from previous audiogram, and there was improvement in high frequency at 6000 Hertz.  He had excellent word recognition in both ears.  

A May 2005 evaluation reflects high frequency sensorineural hearing loss limited to 6000 Hertz in both ears.  The examiner commented that there was essentially no change since the audiogram conducted in the year 2000.  

In June 2006, the Veteran underwent an audiological assessment.  The examiner noted that a 1990 audiogram indicated a high frequency hearing loss limited to 6000 Hertz.  Upon audiometry testing, there was mild high frequency sensorineural hearing loss limited to 6000 Hertz for the left ear and moderate high frequency sensorineural hearing loss limited to 6000 Hertz for the right ear.  On the same day, he underwent an otolaryngology evaluation.  The examiner noted that the Veteran presented for evaluation of hearing loss, right ear worse than left ear.  The examiner diagnosed sensorineural hearing loss.  The examiner noted review of the Veteran's military records and stated that hearing loss occurred between 1971 and 1991 and has remained stable since that time.  The examiner opined that hearing loss is a direct result of noise exposure due to his service in the Navy.

In September 2008, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's service treatment records and provided a summary thereof.  The examiner noted that in November 1983, audiometric thresholds for the right ear were within normal limits 500 Hertz to 4000 Hertz, with a mild loss documented at 6000 Hertz of 30 decibels.  The left ear was within normal limits 500 Hertz to 6000 Hertz.  These results showed hearing to be normal for VA purposes.  The examiner noted that in December 1984, audiometric thresholds in the right ear were within normal limits to 500 Hertz to 6000 Hertz, and in the left ear were within normal limits 500 Hertz to 4000 Hertz with a mild loss documented at 6000 Hertz.  These results showed hearing to be normal for VA purposes.  The examiner noted that in July 1989, audiometric thresholds for both ears were within normal limits for VA purposes from 500 to 4000 Hertz.  A moderate loss was documented in the right ear at 6000 Hertz and a mild loss in the left ear at 6000 Hertz but still within normal limits for VA purposes from 500 to 4000 Hertz.  The examiner noted that the October 1990 separation examination showed hearing to be within normal limits for VA purposes 500 Hertz to 4000 Hertz.  A moderate loss was documented at 6000 Hertz in the right ear, and a mild loss was documented at 6000 Hertz in the left ear.  However, results were normal for VA purposes from 500 Hertz to 4000 Hertz.  The examiner also commented that the September 2000 audiometric test results showed hearing to be within normal limits for VA purposes from 500 Hertz to 4000 Hertz.  A mild loss was documented in the right ear at 6000 Hertz and a moderate loss was documented in the left ear at 6000 Hertz.  The examiner commented that the November 2001 audiometric results showed normal hearing for VA purposes.  The right ear had a mild loss at 6000 Hertz and the left ear had normal hearing at 6000 Hertz.  

On audiometric testing, in the right ear there was normal hearing except for a moderate sensorineural hearing loss at 6000 Hertz.  In the left ear there was normal hearing except for a mild sensorineural loss at 6000 Hertz.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner commented that audiometric testing conducted during service and following service show normal hearing for VA purposes.  Thus, the examiner opined that there is no hearing loss significant for VA purposes.

In January 2011, the Veteran underwent an audiological evaluation at the Naval Medical Center.  He reported some difficulty hearing.  Comprehensive audiometry showed normal hearing to speech and tones 250 to 4000 Hertz and a mild hearing loss at 6000 Hertz and 8000 Hertz bilaterally.  Word recognition in quiet was excellent for each ear.  Hearing results were unchanged since the 2007 audiological evaluation.  

According to the audiometric testing performed during the Veteran's period of active service, to include upon his separation from active service, his hearing was within normal limits in both ears except for mild loss documented at 6000 Hertz in both ears.  Likewise, on post-service audiological testing, hearing has been within normal limits, except for mild to moderate loss documented at 6000 Hertz in both ears.  

As detailed hereinabove, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  In this case, on in-service and post-service audiological testing none of the auditory thresholds in any of the frequencies from 500 through 4000 Hertz have been 40 decibels; none of the auditory thresholds have been 26 decibels or greater in any of the frequencies from 500 through 4000 Hertz; and, speech recognition scores have not been less than 94 percent.  In fact, several examiners have characterized his speech recognition scores as excellent.  Consequently, in this case, the Veteran's hearing is within normal limits in both ears.  38 C.F.R. § 3.385.  Impaired hearing at 6000 Hertz is not considered a disability for VA purposes.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in the absence of proof of present disability, in this case impaired hearing per § 3.385, there can be no valid claim.  As there is no probative medical evidence of a hearing loss disability during service and following service in this case, as defined by the applicable regulation, the claim must be denied.

The Board acknowledges the July 2006 examiner's opinion that the Veteran's hearing loss occurred during service and that his hearing loss is a direct result of noise exposure during service.  However, the "hearing loss" referred to by the examiner constitutes impaired hearing at 6000 Hertz, which is not considered a hearing loss disability for VA purposes.  As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.

The Board has considered the Veteran's contention that the Veteran has a hearing loss disability and that such disability is due to noise exposure during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board acknowledges the statements and testimony from the Veteran with regard to his noise exposure experienced during service, and the Board also acknowledges the statements of fellow soldiers attesting to noise exposure likely experienced by the Veteran during service.  Even if the Board were to concede that the Veteran had noise exposure during service and find his assertions credible, the fact remains that he does not have a disability for VA purposes.  While the Veteran is competent to attest to his hearing problems and while the Board finds such assertions credible, the Veteran is not competent to attest to a hearing loss disability; which requires proper audiological testing conducted by an appropriate examiner.  Thus, the Veteran's assertions as to hearing loss problems during and following service are outweighed by the medical evidence which reflects that he does not have hearing loss for VA purposes.

Without the required proof that he has a current hearing loss disability, the Board need not determine whether there is a correlation between for all intents and purposes a nonexistent disability and his military service because this, quite simply, is an impossibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and, Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Tinnitus

The Veteran asserts that his tinnitus is due to service; however, he has testified that he did not begin to experience tinnitus symptoms until after separation from service, approximately in the late 1990's or early 2000's.  He asserts that his high pitched hearing loss and tinnitus are related.

Service treatment records are void of any complaints or diagnoses of tinnitus.  

A September 2000 audiological evaluation reflects the Veteran's complaints of constant tinnitus in both ears since 1993.  A June 2006 audiological evaluation reflects the Veteran's complaints of tinnitus bilaterally since the early 1990's.  

At the September 2008 VA examination, the examiner acknowledged the evaluation which reflected a date of onset of tinnitus in 1993.  The Veteran reported a constant tinnitus described as high-pitched in both ears, more noted in quiet, loud at night, and bothersome.  He did not report a specific date of onset but stated that he began to significantly notice it about three years after leaving service.  He stated that prior to that time it was intermittent but no specific onset reported, other than most significant about three years after leaving service.  As detailed hereinabove, the Veteran's hearing was within normal limits except for a moderate sensorineural loss at 6000 Hertz and a mild sensorineural loss at 6000 Hertz.  With regard to his tinnitus, the examiner stated that there was no diagnosis or documentation or complaint in the service treatment records.  There was an indication from the Naval Medical Center of an onset of tinnitus in or about 1993, and this is in agreement with the Veteran's report of an onset of significant tinnitus about three years after exiting the military.  The examiner opined, therefore, that the Veteran's tinnitus, although consistent with his hearing loss at 6000 Hertz, had an onset post active duty time and, therefore, is less likely as not caused by, or related to, military noise exposure.

Upon review of the entire evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.

The Veteran has specifically denied an onset of tinnitus during service, and has stated for the purposes of medical treatment and in testimony before the Board that the onset of his tinnitus occurred in approximately 1993, three years after separation from service.  Based on the negative service treatment records and the Veteran's reported post-service date of onset, the September 2009 VA examiner opined that it was less likely that his tinnitus was due to military noise exposure in service.  The opinion of the VA examiner leads to a finding that the Veteran's tinnitus is less likely than not related to service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's contention that a relationship exists between his current tinnitus, and noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board acknowledges the statements and testimony from the Veteran with regard to his noise exposure experienced during service, and the Board also acknowledges the statements of fellow soldiers attesting to noise exposure likely experienced by the Veteran during service.  The Board finds such statements credible, and concedes that the Veteran likely had noise exposure during his 20 years of military service.  He is also competent and credible to attest to his symptomatology associated with his tinnitus.  By the Veteran's own admission, however, he has stated that his constant tinnitus did not manifest until approximately three years after separation from service.  Based on the negative service treatment records and a reported post-service date of onset, the VA examiner provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current tinnitus to noise exposure, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by his own statements and testimony, and the opinion of the VA examiner which reflects that his tinnitus is not due to noise exposure in service.  

In sum, the Board is left with the Veteran's lay contentions that he did not experience constant tinnitus during service, he did not experience constant tinnitus until after three years after separation from service, and a medical opinion to the effect that such current tinnitus is not etiologically related to noise exposure in service.  There is no contrary medical opinion of record.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


